Evans, J.,
delivered the opinion of the Court.
The facts of this' case so far as it is necessary to state them, in order to decide the only question submitted to this Court, are these: There' were several judgments and executions against the plaintiff, Bona, which he sought to set aside as void, because they were fraudulent and confessed, or rendered whilst he was an infant. An application was made to Judge Butler at a former Court for leave to file a suggestion to try the issue whether these judgments were void for the reasons above stated. On hearing the application and the affidavits accompanying it, the motion to file the suggestion was granted. It was accordingly filed' and the opposite party served with notice according to the practice of the Court, as laid down in Underwood vs. Posey, 2 Hill. At the last Court *115at Coosawbatcbie, a motion was made before me to set aside the filing of the suggestion because the plaintiff bad not sworn to it. The motion was refused. The defendants appealed, and I am directed to deliver the judgment of the court. I am unable to discover any difficulty in the case. The practice is well settled and the reasons of it are obvious. The Judge to whom an application for an issue is made, decides on its merits; both parties are beard and the facts are verified by the oaths of the parties .or other persons. If the application be meritorious, it is granted; if not, it is refused. If granted, the issue is made up according to the practice of the court and put upon the docket for trial. A subsequent Judge cannot inquire into the merits of the application. The facts have been once sworn to, and a second verification by oath is wholly unnecessary. The motion is dismissed.